 1 John E. DeWulf (006850)
   D. Andrew Gaona (028414)
 2 COPPERSMITH BROCKELMAN PLC
   2800 North Central Avenue, Suite 1900
 3 Phoenix, Arizona 85004
   T: (602) 224-0999
 4 F: (602) 224-6020
   jdewulf@cblawyers.com
 5 agaona@cblawyers.com
 6 Attorneys for Defendants
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF ARIZONA

10 Best Western International, Inc., an Arizona            )   No. CV-18-04677-PHX-SMB
   non-profit corporation,                                 )
11                                                         )
                  Plaintiff,                               )
12                                                         )   CORPORATE DISCLOSURE
   v.                                                      )   STATEMENT
13                                                         )
   2245883 Ontario, Inc., an Ontario                       )
14 corporation; Kareem Eusoph Sethi and Jane               )
   Doe Sethi, husband and wife,                            )
15                                                         )
                  Defendants.                              )
16                                                         )
17                   This Corporate Disclosure Statement is filed on behalf of Defendant 2245883
18 Ontario, Inc. in compliance with the provisions of: (check one)
19                   X     Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate
20 party to an action in a district court must file a statement that identifies any parent
21 corporation and any publicly held corporation that owns 10% or more of its stock or states
22 that there is no such corporation.
23                   __    Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
24 corporate party to a proceeding in a district court must file a statement that identifies any
25 parent corporation and any publicly held corporation that owns 10% or more of its stock
26 or states that there is no such corporation.
27                   __    Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational
28 victim of alleged criminal activity is a corporation, the government must file a statement
     {00427136.1 }
 1 identifying the victim and the statement must also disclose the information required by
 2 Rule 12.4(a)(1).
 3                   The filing party hereby declares as follows:
 4                         No such corporation.
 5                   __    Party is a parent, subsidiary or other affiliate of a publicly owned
 6                         corporation as listed below. (Attach additional pages if needed.)
 7                         _____________________________ Relationship___________________
 8                   __    Publicly held corporation, not a party to the case, with a financial interest
 9                         in the outcome. List identity of corporation and the nature of financial
10                         interest. (Attach additional pages if needed).
11                         _____________________________ Relationship___________________
12                   X     Other (please explain)
13                   Defendant 2245883 Ontario, Inc. is owned by Nor-Sham Inc., which in turn is
14 owned by Ruwenzori Enterprises, Ltd.
15
16                   A supplemental disclosure statement will be filed upon any change in the
17 information provided herein.
18
19                   Respectfully submitted this 1st day of April, 2019.
20                                                     COPPERSMITH BROCKELMAN PLC
21
                                                       By: s/ D. Andrew Gaona
22                                                            John E. DeWulf
                                                              D. Andrew Gaona
23
                                                       Attorneys for Defendants
24
25
26
27
28
     {00427136.1 }                                       -2-
1                                        CERTIFICATE OF SERVICE
2                    I hereby certify that on April 1, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to all CM/ECF registrants.
5
6                                                      s/ Sheri McAlister

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00427136.1 }                                      -3-
